Order, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about December 16, 2003, which determined after a hearing that petitioner father’s consent to adoption was not required and dismissed the custody petition, unanimously affirmed, without costs.
Inasmuch as the evidence establishes that petitioner father failed to provide consistent financial support for the child despite a court order and did not maintain “substantial and continuous or repeated contact with the child” within the meaning of Domestic Relations Law § 111 (1) (d), the court properly concluded that his consent to the child’s adoption was not required (see Matter of Maxamillian, 6 AD3d 349, 351 [2004]; Matter of Tiffany Lynn G., 259 AD2d 616 [1999]). Concur— Mazzarelli, J.P., Friedman, Marlow and Nardelli, JJ.